Citation Nr: 0110127	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1992.  This appeal arises from a November 1992 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequent rating 
actions continued the prior denial on the issue of 
entitlement to service connection for a heart disorder.


FINDINGS OF FACT

1.  During the veteran's period of service, in 1992, he was 
diagnosed with sinus bradycardia and sinus arrhythmia; no 
cardiovascular disorder was identified.

2.  The medical evidence in this case does not demonstrate 
that the veteran currently has an underlying heart condition 
or other current disability that is manifested by current 
symptoms of paroxysmal tachycardia, or that a current 
complaint of paroxysmal tachycardia, if any, is a disability 
in itself that is the result of a disease or injury incurred 
in active service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that while the appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue on appeal, the Board 
finds that that issue is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has secured all pertinent records of which it had 
notice and has arranged for adequate VA examinations, 
including specialized testing, to evaluate the claim.  
Furthermore, in the statement of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection for a heart 
disorder may be granted if the disability is manifested to a 
degree of 10 percent or more within one year following the 
date of final separation from service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The service medical records reflect that the veteran was seen 
for episodes of a pounding heart.  In December 1987 it was 
noted that an electrocardiogram (EKG) was normal.  The 
veteran was again seen in January and February 1988 for 
complaints of a pounding heart usually occurring at night, 
and in March 1992 an EKG revealed the presence of sinus 
bradycardia.  

On VA examination in July 1992 an EKG revealed the presence 
of sinus bradycardia and sinus arrhythmia; however, no 
cardiovascular disorder was identified.  Subsequent VA 
outpatient treatment reports dated in 1994 noted that the 
appellant's palpitations were being treated with Elavil.  In 
September 1994, a VA examiner commented that although the 
appellant was placed on a Holter monitor for his 
palpitations, during which time he had no palpitations, he 
should undergo additional testing essentially to determine 
the nature and cause for the palpitations.  

Pursuant to the Board's July 1997 remand, a VA examination 
was conducted in April 1998.  The veteran reported a history 
of very rapid heartbeat at times, sometimes lasting up to two 
hours, usually occurring in the evening or at night.  This 
would come on rather suddenly, and then go away.  The veteran 
noted that he jogged approximately 10 miles every other day.  
On examination, the veteran appeared healthy, and had no 
palpitations during the examination.  Blood pressure was 
138/82, and pulse was somewhat slow, as would be expected 
with a jogger.  EKG was perfectly normal and showed no signs 
of pre-excitation.  Heart sounds and heart size were normal.  
The examiner stated that paroxysmal tachycardia must be ruled 
out.  A Holter monitor test was performed; however, this 
neither proved nor disproved paroxysmal tachycardia.  While 
the veteran did have short runs of tachycardia, it was only 
16 beats at a time, which was probably not enough to provide 
symptoms. 

The veteran has also submitted a chart that he compiled 
showing the dates on which he experienced a rapid heartbeat.  
Tachycardia is a rapid beating of the heart.  Stedman's 
Medical Dictionary 1758 (26th ed. 1995).  Paroxysmal 
tachycardia is recurrent attacks of tachycardia with abrupt 
onset and often also abrupt termination.  Stedman's at 1758.  
The Board notes that paroxysmal tachycardia is a symptom 
rather than an underlying disability from which the symptoms 
derive.  Without medical evidence of an underlying impairment 
capable of causing the symptom alleged, even an unequivocal 
finding of paroxysmal tachycardia would not be evidence of 
the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  

No medical evidence has been presented or secured in this 
case to establish that the veteran currently has an 
underlying heart condition or other disability that is 
manifested by current symptoms of paroxysmal tachycardia or 
that a current complaint of paroxysmal tachycardia, if any, 
is a disability in itself that is the result of a disease or 
injury incurred in active service.  Importantly, Holter 
monitor testing, EKG, and other testing have not identified a 
heart condition.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a heart disorder.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303 (2000).  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

